JOHNSON, Presiding Judge,
Specially concurring:
I concur herein based upon stare decisis and further based upon the facts in this case. This is a clear case where there was one criminal act. Therefore, due to stare decisis the conviction while receiving or acquiring proceeds derived from illegal drug activity should be reversed and dismissed. I write specially just to continue my position that in the appropriate case, these cases are handled as the double jeopardy clause and not under the now super double jeopardy clause (22 O.S.1991, § 11).